Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 5/02/2022. The previous obviousness rejections on the record have been maintained. The arguments regarding obviousness rejections have been fully considered. They are not persuasive for the reasons discussed in this office action. Accordingly, this action has been made final. 
2.	The instant application claims priority from provisional application 62780746, filed 12/17/2018.

Claim status
3.	In the claim listing of 5/2/2022 claims 1-17 are pending in this application. Claims 1 and 17 are amended. Claims 10-15 are withdrawn. Claims 1-9 and 16-17 are under prosecution.

Amendments to the Specification
4.	The amendment to specification to correct an obvious error has been reviewed and entered (Remarks, pg. 7). No new matter has been introduced by the amendments. 

Withdrawn Rejection and Response to the Remarks
5.	The previous rejection of claims 1-9 and 17 under 35 USC 112(b) has been withdrawn in view of amendments to claims 1 and 17 for providing proper antecedent basis (Remarks, pg. 7).
Maintained Rejections and Response to the Remarks
6.	The previous rejection of claims 1-2 and 7-9 under 35 USC 103 as being obvious over Parce in view of Andruzzi has been maintained. The arguments regarding said rejection have been fully considered to address the limitations of claim 1.
	The arguments  have been fully considered. They are not persuasive for the reasons discussed below.
	The bulk of the arguments are directed to detecting the identity of the blocked,
labeled nucleotide (step b) and the step of washing the chemically removed label and blocking moiety away from the copy strand (step d, also referred to as a post-cleavage wash or "PCW") are done in the presence of, or include, the first buffer composition, which comprises a scavenger and an antioxidant. Nothing in Paree and Andruzzi would lead one to use such a buffer at both steps (Remarks, pg. 8).
	As discussed in the previous office action and this action pending claims are rejected over Parce in view of Andruzzi. The steps not taught by Parce are taught by Andruzzi and provide teachings, suggestions and motivation to include components of the missing steps.  
	Also, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations. “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
	The problem to be solved by the subject-matter of claim 1, 3-5 and 16-17 in view of Parce in view of Andruzzi may therefore be the provision of an improved sequencing method, wherein reactive compounds resulting from the cleaving step are inhibited from interaction. The artisan would recognize that the solution is the provision of steps ‘c’ and ‘d’ of chemically removing a label and blocking moiety from the blocked, labeled
nucleotide incorporated into the copy strand; and (d) washing the chemically removed label and blocking moiety away from the copy strand with a wash solution comprising the first buffer composition, wherein the first buffer composition comprises an antioxidant and a scavenger compound.
	Since both antioxidant and scavenger compounds were known in the art before the effective filing date of the claimed invention and no special technical effect is associated with said differing feature, since no improvement over the scavenger used by Andruzzi or unexpected results from using the antioxidant and the scavenger compounds have been claimed the artisan would recognize that it would be obvious try using the antioxidant and the scavenger compounds in step ‘d’ as claimed.

Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2003/0215862 published Nov. 20, 2003) in view of Andruzzi et al (US 2018/0127809 published May 10, 2018, cited in the IDS of 8/4/20).
	Claim interpretation: Instant claims 1-2 and 9 recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
	Regarding order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, Parce in view of Andruzzi teaches the steps of claims 1-2 and 7-9 and is prima facie obvious in the absence of new or unexpected results.
	Parce and Andruzzi teach a method for sequencing method and therefore analogous arts. The teachings of Andruzzi are specifically applied for the limitation of buffer solution comprising the antioxidant and scavenger as discussed below.	Regarding claims 1 and 2, Parce teaches a method for sequencing a nucleic acid as shown below (Parce claim 1).
		
    PNG
    media_image1.png
    569
    772
    media_image1.png
    Greyscale

	Parce also teaches that removing the blocking group from the extended primer comprises contacting the extended primer with a reducing agent, wherein removing the blocking group from the extended primer comprises contacting the extended primer with one or more of: diborane, dithiothreitol, glutathione, TCEP (Parce claims 1-3 and 12-13). Parce further teaches a washing with buffer to remove incorporated nucleotides (paragraph 0012). 
	The artisan would recognize that the teachings of Parce as discussed above, meet the limitations of steps ‘a’ to ‘d’ of claim 1 except for the first buffer solution comprising an antioxidant and a scavenger.
	The teachings of repeating steps (ii) to (v) of Parce meet the limitations of instant claim 2 of repeating steps (a) to (d) until a sequence of the portion of the template polynucleotide strand is determined.
	As discussed above, regarding instant claim 1, Parce does not specifically teach buffer solution comprising the antioxidant and scavenger, which is taught by Andruzzi, who is in the same field of endeavor, teaches a method for sequencing by synthesis comprising the step of providing reagents and mixtures comprising a photoprotective mixture (e.g., a cocktail) of compounds as an imaging reagent during a fluorophore detection step following nucleotide incorporation in sequencing-by-synthesis
(SBS), wherein the photoprotective mixture comprises at least one effective antioxidant such as, but not limited to, 2,5-dihydrobenzoic acid (gentisic acid); 3,4-dihydroxybenzoic acid (protocatechuic acid) or 3,4- dihydroxybenzoic acid ethyl ester (protocatechuate ethyl ester), at least one fluorescence quenching inhibitor such as, but not limited to, 6-hydroxy-2,5,7,8-tetramethylchromane-2-carboxylic acid (trolox) and at least one radical scavenger such as, but not limited to, carnitine (paragraphs 0004 and 0005, emphasis underlined by the examiner).
	Andruzzi further teaches scavenger molecule removes or deactivate impurities and unwanted reaction products and radical scavenger compound includes, but is not limited to, tocopherol, camitine and/or naringenin and even so, it is known that some radical scavenger compounds have other biochemical activities, for example, antioxidant activities and singlet oxygen quenching (paragraph 0018) and provide additional protection against oxidative stress and degradation of the imaging solution upon prolonged storage (Section III. Photoprotective Imaging Solutions and paragraph 0087), thus providing teachings, suggestions and motivations to include anti-oxidant and scavenger compounds of Andruzzi in the buffer solution of Parce. 
	The artisan would recognize while combining the step of including anti-oxidant and scavenger compounds of Andruzzi in the buffer solution of Parce some routine optimization may be needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so for the benefit of deactivating impurities and unwanted reaction products and provide additional protection against oxidative stress and degradation of the imaging solution upon prolonged storage as taught by Andruzzi.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include anti-oxidant and scavenger compounds of Andruzzi in the buffer solution of Parce with a reasonable expectation of success with the expected benefit deactivating impurities and unwanted reaction products and additional protection against oxidative stress and degradation of the imaging solution (i.e., the first buffer solution) upon prolonged storage as taught by Andruzzi. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including anti-oxidant and scavenger compounds which is routinely practiced in the art as exemplified by Andruzzi.
	Also, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
	The problem to be solved by the subject-matter of claim 1, 3-5 and 16-17 in view of Parce in view of Andruzzi may therefore be the provision of an improved sequencing method, wherein reactive compounds resulting from the cleaving step are inhibited from interaction. The artisan would recognize that the solution is the provision of steps ‘c’ and ‘d’ of chemically removing a label and blocking moiety from the blocked, labeled
nucleotide incorporated into the copy strand; and (d) washing the chemically removed label and blocking moiety away from the copy strand with a wash solution comprising the first buffer composition, wherein the first buffer composition comprises an antioxidant and a scavenger compound.
	Since both antioxidant and scavenger compounds were known in the art before the effective filing date of the claimed invention and no special technical effect is associated with said differing feature, since no improvement over the scavenger used by Andruzzi or unexpected results from using the antioxidant and the scavenger compounds have been claimed the artisan would recognize that it would be obvious try using the antioxidant and the scavenger compounds in step ‘d’ as claimed.
	The teachings of Parce in view of Andruzzi for the following dependent claims are discussed below.
	Regarding claim 7, Parce in view of Andruzzi teaches hydroxy-2, 5, 7, 8-tetramethylchroman-2-carboxylic acid (paragraph 0005).
	Regarding claim 8, Parce in view of Andruzzi teaches that the polynucleotide is attached to a solid support (i.e., solid surface, Parce, paragraph 0127).
	Regarding claim 9, Parce in view of Andruzzi teaches the flow cell (Andruzzi, paragraph 0009).
	Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided DDPA compound as scavenger with reasonable expectation of success. Both the KSR case law and the available options would provide one ordinary skill to do so with reasonable expectation of success.   

9.	Claims 3-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2003/0215862, as cited above) in view of Andruzzi et al (US 2018/0127809, as cited above) and further in view of Bansal et al (Org. Biomol. Chem., 2015, 13, 3128-3135).
	Claims 3-5 are dependent from claim 1. The teachings of Parce in view of Andruzzi regarding claim 1 are discussed above in the previous section.
	Regarding claims 16-17, as discussed in the previous section, Parce in view of Andruzzi, teach polynucleotide sequencing method comprising: removing a label and a blocking moiety from a blocked, labeled nucleotide incorporated into a copy polynucleotide strand that is complementary to at least a portion of a template polynucleotide strand; and washing the removed label and blocking moiety away from the copy strand with a wash solution comprising antioxidant and the scavenger and detecting the identity of the blocked, labeled nucleotide incorporated into the copy
strand prior to chemically removing the blocked, labeled nucleotide, wherein detecting the identity of the blocked, labeled nucleotide occurs in the presence of the first buffer composition (citations as cited in rejection of claim 1 as above).
	Regarding claims 3-5 and 16-17, Parce in view of Andruzzi does not specifically teach wherein the scavenger compound is 3, 3’-dithiodipropionic acid (also referred as DTPA or DDPA in the art), which is taught by Bansal, who teaches DTPA (i.e., DDPA, Abstract and scheme 1), which meets the limitations of claims 3-5 and 16-17.
	The artisan would recognize that Bansal did not realize that DDPA can be used as scavenger at the time of the claimed invention but the concept of using the DDPA was known in the art at the time of the claimed invention.
	The artisan would recognize that the teachings of DDPA compound of Parce in view of Andruzzi and further in view of Bansal meets the limitations of claims 3 and 4 of the scavenger compound comprises a disulfide moiety as DDPA compound comprise dithio (i.e., disulfide) moiety.
	Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
	The problem to be solved by the subject-matter of claims 3-5 and 16-17 in view of Parce in view of Andruzzi may therefore be the provision of an improved sequencing method, wherein reactive compounds resulting from the cleaving step are inhibited from interaction. The artisan would recognize that the solution is the provision of a method using the buffer comprising an antioxidant and a scavenger DDPA. 
	Since DDPA compound was known in the art before the effective filing date of the claimed invention and no special technical effect is associated with said differing feature, since no improvement over the scavenger used by Andruzzi or unexpected results from using DDPA scavenger has been claimed the artisan would recognize that it would be obvious try the DDPA compound as the scavenger.
	Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided DDPA compound as scavenger with reasonable expectation of success. Both the KSR case law and the available options would provide one ordinary skill to do so with reasonable expectation of success.   

10.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (as cited above) in view of Andruzzi et al (as cited above) and further in view of Liu et al (WO 2014/139596 published Sep. 18, 2014).
	Claim 6 is dependent from claim 1. The teachings of Parce in view of Andruzzi regarding claim 1 are discussed above in section 14.
	Parce in view of Andruzzi does not specifically teach the limitation of claim 6 of removing the label and the blocking moiety from the blocked, labeled nucleotide incorporated into a copy polynucleotide strand comprises contacting the copy strand with tris(hydroxymethyl)phosphine, which is taught by Liu, who is in the same field of endeavor, teaches a method comprising modified nucleotide and further teaches deprotecting 3’ OH protecting group using phosphine, wherein the phosphine is tris(hydroxymethyl)phosphine (THP) (paragraph 0065).
	Liu also teaches that the more thermally stable 3'-OH blocking groups were removed faster than the standard azidomethyl protecting group using phosphines (1 mM THP) as the deprotecting agent (Example 5 and Liu, claims 21-22), thus providing motivation to include THP as deprotecting agent in the method of Parce in view of Andruzzi.
	The artisan would recognize that while combining the step of deprotecting of Liu in the method of Parce in view of Andruzzi some routine optimization will be needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so having the better and faster deprotecting agent THP as taught by Liu.
	Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to include better and faster deprotecting agent THP with reasonable expectation of success with the expected benefit of not only increasing the repertoire of deprotecting agents in the method of Parce in view of Andruzzi. Both the KSR case law and the available options would provide one ordinary skill to do so with reasonable expectation of success.  
	An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including a better deprotecting agent THP, which is routinely practiced in the art as exemplified by Liu.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-9 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 11,293,061 in view of Andruzzi et al (US 2018/0127809 published May 10, 2018) because of the following reasons.
	Regarding instant claim 1, claim 1 of  ‘061 patent disclose following steps
	
    PNG
    media_image2.png
    860
    366
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    320
    351
    media_image3.png
    Greyscale

	The artisan would recognize that the teachings of imaging the solid support to determine the identity of the incorporated nucleotide and palladium scavenger and contacting steps ‘c’ to ‘f’ of ‘061 patent meets the limitations of steps of instant claim 1.
	The artisan would recognize that claim 1 of ‘061 patent include additional components and steps but as discussed above are also drawn to the steps of instant claim 1 because instant claim 1 recited with open claim language “comprising” can include additional steps and still meets the limitation of claim 1.
Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed above claim 1 of ‘061 patent disclose the steps of instant claim 1, thereby meeting the limitations of instant claim 1.
With regard to instant dependent claims 2-9 and 16-17, claims of ‘061 patent in view of Andruzzi and further in view of Basal (cited as above) teach the limitations said dependent claims and their subject matter is not patentably distinct .

Pertinent art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Costello et al (Nucleic Acids Research, 2013, 41, No. 6 e67, pgs. 1-12) disclose the use of antioxidant and a scavenger to prevent DNA oxidation during sample preparation (Development of methods to reduce DNA oxidation during shearing section) and further suggests a systematic review of a wide variety of data obtained using different protocols from different laboratories needs to be undertaken by the sequencing
community to identify whether there are any types of other artifacts that may be induced during extraction and/or library preparation that could be wrongly attributed to the biology of a given disease (Discussion section , last paragraph).

Conclusion
14.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634